         Case 5:20-cv-00338-HL Document 15-1 Filed 09/23/20 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF GEORGIA
                         MACON DIVISION

MARTIN N. BELL and
LT. GEN. JAMES LONGSTREET CHAPTER of                         CASE: 5:20-cv-00338
MILITARY ORDER OF THE STARS AND BARS
GEORGIA SOCIETY INC.,
      Plaintiffs

VS

MACON-BIBB COUNTY, MAYOR ROBERT REICHERT,
AL TILLMAN, LARRY SCHLESINGER, ELAINE LUCAS,
BERT BIVINS III, VIRGIL WATKINS, JR.,
      Defendants


       PLAINTIFFS’ BRIEF IN SUPPORT OF MOTION TO REMAND

        COME NOW Plaintiffs MARTIN N. BELL and LT. GEN. JAMES

LONGSTREET CHAPTER MILITARY ORDER OF THE STARS AND

BARS GEORGIA SOCIETY INC.,(“Plaintiffs”), by and through its

undersigned counsel, and in support of its Motion to Remand this case to

the Superior Court of Bibb County, Georgia, asserts:

     1. The Courts of Georgia are the proper and appropriate forums for the

        adjudication of the issues involved in this and similar cases being

        litigated throughout the State , at least one of which (Newton County)

        has already been appealed to the Court of Appeals of Georgia.




                                           1
     Case 5:20-cv-00338-HL Document 15-1 Filed 09/23/20 Page 2 of 5




2. The inclusion by Plaintiffs of Count II 42 U.S.C. § 1983 claims

   although providing an original jurisdiction basis for removal have

   been dropped by Plaintiffs. In any case, such claims never were the

   primary basis of the original Complaint. The primary claim was and

   is based on O.C.G.A. 50-3-1 ‘s prohibition of arbitrary, capricious,

   and malignant moving, obscuring, and defacement of public

   memorials of all sorts—including those commemorating the military

   service of soldiers and sailors during the war of 1861-1865.

3. In the Fourth Circuit case of Lontz v. Tharp , 413 F 3d 435, 444

   (2005) the Court noted that “[r]emoval statutes do not create

   jurisdiction. They are instead a mechanism to enable federal courts to

   hear the cases that are already within their original jurisdiction.”

   Surely, this means within their primary and appropriate

   jurisdiction—jurisdiction now mooted due to Plaintiffs dropping their

   federal claims.

4. Pursuant to 28 U.S. C. §1331 “the district courts shall have original

   jurisdiction of all civil actions arising under the Constitution, laws, or

   treaties of the United States” 28 U.S.C. §1331. Federal District Courts

   have subject matter jurisdiction over cases that raise federal questions.

   The case at bar was never about federal questions—unless it be said


                                       2
    Case 5:20-cv-00338-HL Document 15-1 Filed 09/23/20 Page 3 of 5




   that Counsel’s original Complaint by suffering from trying to “add in

   the kitchen sink” provided Defendants a clever way to play “gotcha!”

   and remove to the less appropriate federal forum.

5. The court has the discretion to remand the case to Bibb County. A

   federal court retains discretion to remand a removed case if the federal

   law claims are no longer in the case and only the supplemental state

   law claims remain. Hartman v. Cadmus-Cenveo Co, Civ. No.


   13-7494, 2014 U.S. Dist. LEXIS 131517 (E.D. Pa. Sept. 19, 2014).

   In this case the state law claims are not merely supplemental—they

   are primary.

6. Factors for Exercise of Discretion       When exercising this discretion

   a federal court should consider and weigh the values of judicial

   economy; convenience; fairness; and comity in deciding whether to

   exercise jurisdiction over a case brought in that court involving

   pendent state-law claims.   When the balance of these factors

   indicates that a case properly belongs in state court, as when the

   federal-law claims have dropped out of the lawsuit in its early stages


   and only state-law claims remain, the federal court should decline the



                                        3
        Case 5:20-cv-00338-HL Document 15-1 Filed 09/23/20 Page 4 of 5




      exercise of jurisdiction. [ from YOU RECEIVED A NOTICE OF

      REMOVAL TO FEDERAL COURT–NOW WHAT? A Case Study Presented

      by Pamela L. Shipman, Esq. & Sasha B. Coffiner, Esq.,

   {https://www.lycolaw.org/uploads/CLE materials/20170419federal.pdf.}

   (emphasis supplied)

   7. Beard v. Lehman Bros. Holdings, Inc., 458 F. Supp. 2d 1314, 1317

      (M.D. Ala. 2006) recognized that “[a] court must strictly construe

      the requirements of the removal statute, as removal constitutes an

      infringement on state sovereignty."

This honorable Court has the inherent authority to decline jurisdiction of this

matter and to dismiss the removal to federal court and remand the matter to

the Superior Court of Bibb County wherein all parties can be assured of

receiving fair and scholarly treatment of the issues involved in this case.

Respectfully argued, this 22nd day of September, 2020.

                                              /s/ Walker L. Chandler _________
                                              Georgia State Bar No. 120675
                                              Attorney for Plaintiffs
Chandler and Chandler Law Group
101 Gleneagle Point
Peachtree City, Georgia 30269
walker@chandlerandchandlerlaw.com
770 468 6538




                                          4
        Case 5:20-cv-00338-HL Document 15-1 Filed 09/23/20 Page 5 of 5




                           CERTIFICATE OF SERVICE
      I hereby certify that, on the date indicated below, I submitted this

      PLAINTIFFS’ BRIEF IN SUPPORT OF MOTION TO REMAND

to the Clerk of Court using the CM/ECF system, which will automatically send
electronic mail notification of such filing to counsel of record.
      Duke R. Groover
      Lee M. Gillis
      S. Elizabeth Hall
       Attorneys for Defendants

      This 22nd day of September, 2020.

                                               /s/ Walker L. Chandler _________
                                               Georgia State Bar No. 120675
                                               Attorney for Plaintiffs

Chandler and Chandler Law Group
101 Gleneagle Point
Peachtree City, Georgia 30269
walker@chandlerandchandlerlaw.com
770 468 6538




                                           5
